Citation Nr: 1540671	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-18 088	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.   Entitlement to service connection for right shoulder condition.

2.   Entitlement to service connection for right ankle condition.

3.   Entitlement to service condition for left knee condition.

4.   Entitlement to service connection for left hip condition.

5.   Entitlement to service connection for a mid-back condition.

6.   Entitlement to service connection for a bilateral thumb condition.


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1965 until September 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Board remanded this case for further evidentiary development in 2015. 

The issue of entitlement to a total rating for compensation based on individual unemployability (TDIU) has been raised by the record, specifically by statements of the Veteran in which he alleged he was unable to work, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.   Resolving all doubt in the Veteran's favor, the currently demonstrated right shoulder condition was caused by an in-service combat injury.

2.   Resolving all doubt in the Veteran's favor, the currently demonstrated right ankle condition was caused by an in-service combat injury.

3.   Resolving all doubt in the Veteran's favor, the currently demonstrated left knee condition was caused by an in-service combat injury.

4.   Resolving all doubt in the Veteran's favor, the currently demonstrated left hip condition was caused by an in-service combat injury.

5.   Resolving all doubt in the Veteran's favor, the currently demonstrated mid-and lower back condition was caused by an in-service combat injury.

6.   Resolving all doubt in the Veteran's favor, the currently demonstrated bilateral thumb condition was caused by an in-service combat injury.


CONCLUSIONS OF LAW

1.   The criteria for the establishment of service connection for a right shoulder condition are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.   The criteria for the establishment of service connection for a right ankle condition are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.   The criteria for the establishment of service connection for a left knee condition are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.   The criteria for the establishment of service connection for a left hip condition are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

5.   The criteria for the establishment of service connection for a mid-and lower back condition are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

6.   The criteria for the establishment of service connection for a bilateral thumb condition are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran contends that he is entitled to service connection for a right shoulder condition, a right ankle condition, a left knee condition, a left hip condition, a mid-back condition, and a bilateral thumb condition.  For the following reasons, the Board finds that service connection is warranted for all conditions. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In situations where a Veteran asserts service connection for injuries or diseases incurred in or aggravated in combat, the evidentiary burdens are lightened, as  38 U.S.C.A. § 1154(b) permits the use of lay evidence for combat veterans in certain circumstances.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d).  In such instances, VA shall accept satisfactory lay or other evidence of service incurrence-if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service-as sufficient proof of an in-service injury.  To establish service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In determining entitlement to service connection, the Veteran receives the benefit of the doubt so that the Veteran prevails whenever the evidence in support of the claim is at least in equipoise. 38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).   

A review of the facts reveals the following: The Veteran served in the United States Navy as an Independent Duty Corpsman for 20 years, to include combat service in Vietnam.  As a hospital corpsman, the Veteran explained, he was the sole medic responsible for the unit to which he was assigned.  As a result, when the Veteran suffered injuries, he self-treated and self-medicated his injuries and continued on with his work.  His duties routinely included carrying a 30 or 40 pound bookbag full of medical supplies on his back; picking up and carrying disabled soldiers; and jumping from helicopters.

In April 1984, the Veteran reported an injury to his right shoulder.  The Veteran's exit examination-conducted in October 1975-revealed that the Veteran spoke about his painful and swollen joints as lingering injuries, but the examiner found no abnormalities in his examination.   

In a hearing before the Decision Review Office (DRO) and in multiple statements submitted to the VA the Veteran described the origination of each injury.  In Vietnam, the Veteran routinely "dove to the right" in order avoid things "flying through the air."  As a "big" man (6'4, 220 pounds), frequent diving to the right, overtime, caused significant trauma to his right shoulder.  Moreover, the Veteran contends that he also dislocated his right shoulder while attempting to start a generator during a drill weekend tending to SeaBees at the reserve center.  The Veteran sought treatment for this injury from a physician contracted with the Navy who confirmed that the Veteran dislocated his shoulder.  Although the physician's secretary confirmed the Veteran's right shoulder injury, the records have been destroyed, and the treating physician has since died. 

Due to the length of time between the Veteran's service and today, the Veteran cannot remember when he first fractured his right ankle, but he believes it came about due to Physical Fitness Training (PFT), a training in which soldiers are constantly spraining ankles.  At the hearing, the Veteran recalled one instance in which he jumped to the ground from a helicopter hovering four feet above the ground and twisted his ankle.  In response, the Veteran taped his ankle and continued on the march.  He did not seek medical attention for this injury because he was the only Corpsman assigned to the unit.  Many years later, however, the Veteran's doctor digitally imaged the ankle and revealed residuals of a fracture in the fibula.  Ever since Vietnam, the Veteran stated, he has experienced problems with his right ankle. 

In the early 1970s, he injured his left knee at Camp Lejeune, North Carolina, during required PFT.  A decade later, in 1981, while he was with the Force Service Support Group with the Second Army Division in Camp Lejune, he injured his Anterior Cruciate Ligament (ACL).  

Similarly to the right ankle injury, the Veteran cannot recall the origination of his left hip problem but believes it began in Field Medical School at Duke University.  He stated that one does not report injuries at the Field Medical School because nobody wants to repeat the classes; instead, the normal course of action is to self-medicate and "tough it out".  The Veteran believes he further harmed his right knee while running through the boon docks with the Marines and while playing sports with the Marines and Navy.  

The Veteran states that he injured his mid-back in a compression injury to his T7/L1 spine.  He is not sure when the injury happened, but it began bothering him during Field Medical School in 1967 when he fell while climbing down the stationary side of a ship into a landing craft.  The Veteran got "hung up in the net" and hyper-extended his lower back.  Moreover, he also believes he injured his back every time he had to jump out of a hovering helicopter with 40 pounds of weight in his bookbag.  Every time it bothered him, he took medicine and used a hot pack because, as a corpsman, he was supposed to treat himself and not bother the doctor.  The Veteran said that he sought treatment for his back in 1986 or 1987 from his family physician who is no longer in practice.  Many years later, a different private physician informed him that he had a T7 compression injury.

Lastly, the Veteran harmed his thumbs numerous times through his 20 years of service by jamming and dislocating them while playing intramural sports while on active duty with his various unit teams.  He treated them with tape and Ibuprofen.  He said he has not sought treatment for his thumbs since leaving the service because he is not the type to go to the doctor short of an emergency.

In March 2004, the Veteran reported for an agent orange physical examination at the VA.  He informed the examining physician that he had suffered from bilateral knee pain for the past 40 years; right shoulder pain for more than 30 years; and a compression fracture at his T12 spine for more than 30 years.

In March 2007, he sought treatment for right ankle pain.  He informed his doctor that he had experienced pain there since spraining it one year previously.  The x-ray revealed an old fracture in the fibula.  The doctor stated it suggested an old trauma.  

In December 2008, his physician stated that his degenerative arthritis, stemming from old traumas experienced in his lower back and right ankle, hampered the Veteran's ability to obtain employment.  

In October 2009, the Veteran complained of lower back pain, lasting for the previous 10 days.  

In November 2009, the Veteran underwent a VA examination.  The examiner diagnosed him with degenerative joint disease in his right shoulder and right ankle, but stated that x-rays revealed a normal left knee.  

In May 2009, the Veteran sought treatment at the hospital for an eye examination.  During that visit, the Veteran confirmed to the doctor that he suffered from chronic bilateral knee problems, right hip, and right ankle conditions.

In June 2009, the Veteran was in a motor vehicle accident.  His treating physician stated that the accident aggravated his preexisting arthritis and degenerative joint disease. 

In April 2015, the Veteran underwent an examination at the VA.  He was diagnosed with degenerative arthritis in his right ankle; degenerative disc disease of the lumbar spine; bilateral thumb degenerative arthritis; degenerative arthritis in the left hip; degenerative arthritis in his left knee; and degenerative arthritis in his right shoulder.  For each condition, the examiner found that it was less likely than not that the condition was incurred in or caused by the claimed in-service injury, event, or illness.  In making this conclusion, the examiner cited to the lack of treatment records in the military and after the military, and reasoned that the degenerative changes were more likely due to old age. 

The Veteran has a documented history of self-treatment.  In 2005, he treated his spider bites symptomatically instead of seeking medical treatment immediately.  In November 2009, he sought treatment for lesions on his skin because his "wife made him come in".  In April 2011, his doctor made a notation on his chart stating that the patient did not visit the doctor frequently, and he had not seen him in several years. 

The first criteria for establishing service connection requires competent evidence of a current disability.  As stated in the review of the facts, in April 2015, a VA physician concluded that the Veteran suffered from degenerative arthritis in his right shoulder, right ankle, left knee, left hip, back, and thumbs.  Accordingly, the Board finds that the Veteran suffers from six current disabilities.

Second, competent evidence must demonstrate an in-service injury or aggravation of a disease or injury.  Because the Veteran contends that some of his disabilities were caused by injuries experienced in combat, the Board will accept consistent and probative lay evidence, if necessary, to prove the in-service injuries.  Moreover, due to the Veteran's duties as a medical corpsman, his testimony pertaining to his injuries is competent.  At the DRO hearing, the Veteran convincingly explained the origination of his right shoulder condition, right ankle, and mid-back injuries in service.  As the Veteran's statements are consistent with the circumstances, situation, and hardships of combat, the Board deems the statements credible and probative.  Thus, the Board finds the Veteran sustained in-service incurrences of his right shoulder, right ankle, and mid-back conditions. 

The Veteran contends that he injured his left knee, left hip, and both thumbs in service, but not in combat.  At the hearing, the Veteran testified that he injured his left knee during required training and continued harming it throughout the rest of his service; his left hip problems began at Field Medical School and while playing intramural sports with the Marines and Navymen; and his thumbs were repeatedly jammed and dislocated throughout his 20 years of service. 

Although the Veteran does not have in-service treatment records attesting to these injuries, the Veteran adequately and credibly explained to the DRO hearing officer that independent medical corpsman were expected to self-treat and self-medicate.  Moreover, the Veteran's reported injuries are consistent with the injuries one would expect of a Veteran with 20 years of service.  Lastly,  the Veteran's statements are consistent throughout his appeal period and at the hearing.  Thus, as the evidence is at least in equipoise that the Veteran suffered those injuries in service, the Board finds that the Veteran suffered in-service injuries related to his left knee, left hip, and bilateral thumbs. 

Finally, to establish service connection, the evidence must establish a nexus between the claimed in-service injuries and the current disabilities.  The Veteran persuasively explained why his current diagnoses are related to his combat incidents, and medical records support his beliefs.  The Veteran's explanation of his service injuries and current injuries adequately explain why he did not seek treatment for his injuries during or after service.  Furthermore, the Veteran's aversion to doctor visits and proclivities is well documented by his treating physician.  The treating physician noted the several different times in which the Veteran informed him he only visited the doctor at the behest of another family member and frequently noted that the Veteran rarely visited him.  Moreover, the doctor stated that the Veteran had a tendency to self-treat his afflictions.  Thus, the Veteran's testimony that his current conditions are related to his service injuries is credible.

In April 2015, a VA examiner concluded that the Veteran's conditions were not related to service due to an absence of records concerning the injuries in service and the length of time between service and the Veteran's complaints.  However, when the combat presumption has been triggered, a medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between a current disability and his military service.  Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007).  Thus, the medical examiner's conclusions that the Veteran's right shoulder, right ankle, and mid-back conditions are not related to service is less probative. 

In concluding that the Veteran's left knee, left hip, and bilateral thumb conditions were not related to his injuries, the medical examiner stated only that there were no service records corroborating those injuries, and that the Veteran had not sought treatment earlier in life.  A medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions; a medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  In this instance, the examiner did not include a reasoned analysis supporting his conclusions, as he did not speak to the Veteran's testimony concerning his self-treatment.  Moreover, the Veteran convincingly explained why he did not seek treatment before or after service, and the evidence supports this conclusion.  Accordingly, the medical examiner's conclusions that the Veteran's left knee, left hip, and bilateral thumb conditions are not related to his current injuries is less probative. 

Given the above, the Board finds that the evidence in favor of a nexus between the Veteran's current injuries and in-service injuries is at least in equipoise.  
Accordingly, resolving all doubt in the Veteran's favor, the Board concludes that service connection for a right shoulder conditions, right ankle condition, left knee condition, left hip condition, mid-back condition, and bilateral thumb conditions is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).    

ORDER

Service connection for a right shoulder condition is granted.

Service connection for a right ankle condition is granted.

Service connection for a left knee condition is granted.

Service connection for a left hip condition is granted.

Service connection for mid-and lower back condition is granted.

Service connection for a bilateral thumb condition is granted.






______________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


